CoNNOR, J.
At tbe trial of tbis action in tbe Superior Court, tbe defendant, N. W. Greenbill, contended tbat there was evidence tending to show facts from which tbe jury could reasonably infer tbat tbe defendant, Swift Motor Company, was tbe agent of tbe plaintiff, .Commercial Credit Company, and as such agent received tbe money paid to it by tbe defendant, N. W. Greenbill, as tbe purchase price of tbe automobile, for and in behalf of tbe plaintiff. On bis appeal to tbis Court, tbe said defendant contends tbat for this reason it was error for tbe trial court (1) to decline to submit to tbe jury issues tendered by him involving tbis contention; and (2) to instruct tbe jury in effect, to answer tbe first issue submitted to tbe jury by tbe court, “Yes.”
Tbe contentions of tbe defendant in this Court are supported by tbe decisions in Bank v. Howell, 200 N. C., 637, 168 S. E., 203, and in Buckner v. C. I. T. Corporation, 198 N. C., 698, 153 S. E., 254. In these cases it is held tbat where there is evidence tending to show tbat an alleged agent has repeatedly collected money- upon debts owed to tbe alleged principal, and tbe alleged principal has received tbe money collected by tbe alleged agent, and applied same as payments on bis debts, tbe inference is permissible tbat an agreement to tbat effect bad been made by and between them, and tbat tbe evidence is sufficient to make out a prima facie case of agency. On tbis principle, it was error for tbe trial court to instruct tbe jury in effect to answer tbe first issue, “Yes,” and to decline to submit to tbe jury tbe issues tendered by tbe defendant, N. W. Greenbill. For these errors tbe defendant is entitled to a new trial.
*613Whether the principle on which the appeal in Wilkins v. Welch, 179 N. C., 266, 102 S. E., 316, was decided, is applicable in the instant case, need not now be decided. In one aspect of this case, it seems that the principle may be applicable and determinative of the right of the plaintiff to recover the automobile of the defendant, N W. Greenhill.
New trial.